Mr. Justice Eldredge delivered the opinion of the court. 2. Damages, § 244*—when answer to improper question harmless. In an action for personal injuries, where plaintiff was asked by her counsel if she was a married woman and had a family, and she answered that she had, before an objection could be interposed, and the answer was stricken out, held that though the question and answer were erroneous, their effect was not prejudicial in view of the small amount of the verdict. 3. Damages, § 244*—when conduct of plaintiff and remarles of counsel not reversible error. In an action for personal injuries, where plaintiff during the closing arguments of her counsel burst out into a loud fit of crying and was guilty of other conduct tending to arouse the prejudice and passions of the jury, and counsel thereupon stated to the jury, “When that woman’s soul dissolves in tears you know that she is telling the truth,” which remark was objected to, and the court remarked, “Keep within the eviderice,” held that the conduct of plaintiff and the remarks of counsel did not, under the circumstances, constitute reversible error, as the size of the verdict did not indicate the jury were influenced thereby.